MEMORANDUM DECISION
                                                                       FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                   Jan 30 2017, 9:36 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                              CLERK
                                                                   Indiana Supreme Court
court except for the purpose of establishing                          Court of Appeals
                                                                        and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Peter M. Yarbro                                          Curtis T. Hill, Jr.
Fred R Hains                                             Attorney General of Indiana
Hains Law Firm, LLP                                      Aaron T. Craft
South Bend, Indiana                                      Elizabeth M. Littlejohn
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA
Engel Manufacturing Company,                             January 30, 2017
Inc.,                                                    Court of Appeals Case No.
Appellant-Respondent,                                    93A02-1607-EX-1596
                                                         Appeal from the Review Board of
        v.                                               the Indiana Department of
                                                         Workforce Development
Review Board of the Indiana                              Case No. 16-R-0724
Department of Workforce
Development and D.R.,
Appellee-Claimant.



Mathias, Judge.

Court of Appeals of Indiana | Memorandum Decision 93A02-1607-EX-1596 | January 30, 2017    Page 1 of 13
[1]   Engel Manufacturing Company, Inc. (“Engel”) appeals the order of the Review

      Board of the Indiana Department of Workforce Development (“the Review

      Board”) determining that one of Engel’s employees, D.R., voluntarily left his

      employment for good cause in connection with the work and was therefore

      eligible for unemployment benefits. Engel presents one issue on appeal, which

      we restate as whether the Review Board’s decision was supported by sufficient

      evidence.

[2]   We affirm.


                                    Facts and Procedural History

[3]   The facts as found by the administrative law judge (“ALJ”), and adopted by the

      Review Board, show that D.R. began to working as a lathe operator for Engel

      in January of 2008. Engel made parts for the aerospace industry, and D.R.’s

      duties included preparing parts to ship to Engel’s aerospace customers.


[4]   D.R.’s work environment at Engel was stressful, not only because of the

      demands of the high-precision parts that Engel produced, but also because of

      the demeanor of Engel’s owner and operator, Stephen Engel (“Mr. Engel”),

      who, by his own account, frequently used profanity in his conversations.


[5]   On one particular occasion, which occurred in November of 2014, D.R. was

      working on his machine when Mr. Engel approached him and began to yell at

      him for being “narcissistic” and told him that he was “a real, big fat part of the

      world, and the rest of the world is very skinny.” Tr. p. 14. This shocked D.R.,

      who decided not to return to work the following day. Engel had a strict policy

      Court of Appeals of Indiana | Memorandum Decision 93A02-1607-EX-1596 | January 30, 2017   Page 2 of 13
      that any employee who did not show up for work by 9:00 a.m. without calling

      in was considered to have quit. When Mr. Engel learned that D.R. had not

      come to work, he called D.R. to apologize and convinced him to return to

      work.


[6]   For the next couple of weeks, D.R.’s work environment improved as Mr. Engel

      restrained from berating him. However, from this point in November 2014 to

      February 2016, D.R. witnessed Mr. Engel verbally abuse and curse at other

      Engel employees. On February 1, 2016, D.R. informed Mr. Engel that he could

      not work in the same building as Mr. Engel. Mr. Engel took this as D.R.’s

      resignation and accepted it. Soon thereafter, however, Mr. Engel told D.R. that

      he needed him as an employee because no other employee could complete the

      job that D.R. was then working on. D.R. decided to stay on with Engel, but

      only for three days per week.


[7]   Just a few days later, on February 4, 2016, Mr. Engel became angry with D.R.

      because D.R. had not completed a job that he wanted shipped by the end of the

      day. Mr. Engel was very angry and “wildly yell[ed]” at D.R. in front of the

      other employees. Tr. p. 10. D.R. did not respond verbally, but did work late

      that day in order to finish the job as Mr. Engel had requested.


[8]   Four days later, Mr. Engel approached D.R. at work and asked him to review a

      blueprint and quickly demanded an answer to a question he had about the

      blueprint. D.R. was unfamiliar with the blueprint and told Mr. Engel that he

      did not know how to immediately answer his question. D.R. took the blueprint


      Court of Appeals of Indiana | Memorandum Decision 93A02-1607-EX-1596 | January 30, 2017   Page 3 of 13
       to the inspection department, a move which he believed prudent, as an

       incorrect answer to Mr. Engel’s question could have cost the company

       thousands of dollars. D.R. asked three other employees if they knew the answer

       to the question Mr. Engel had asked. None of them did. Mr. Engel then entered

       the room, snatched the blueprint out of D.R.’s hands, and stated that he would

       have another employee look at the blueprint. Shortly thereafter, Mr. Engel

       returned to D.R. to ridicule him for not being able to answer his question about

       the blueprint, telling him that “this is easy,” and asking him, “you can’t do

       this?” and “what’s the matter with you?” Tr. p. 13. D.R. explained that such

       encounters with Mr. Engel were “not isolated incidents.” Id.


[9]    Humiliated, D.R. did not return to work the following day, which, as noted

       above, Engel took as quitting the job. This time, however, Mr. Engel did not

       call D.R. to ask him to return to work. D.R. then applied for unemployment

       benefits.


[10]   A claims deputy for the Department of Workforce Development determined

       that D.R. had voluntarily left his employment for good cause and was therefore

       entitled to receive unemployment benefits. Engel appealed this determination,

       and an ALJ conducted a telephonic hearing on the matter on April 19, 2016.

       On April 26, 2016, the ALJ issued her decision affirming the claims deputy’s

       determination that D.R. had voluntarily left his employment for good cause.

       Engel appealed this decision to the Review Board, and on June 9, 2016, the

       Review Board affirmed the ALJ’s decision and adopted the ALJ’s findings of

       fact and conclusions of law. Engel now appeals.

       Court of Appeals of Indiana | Memorandum Decision 93A02-1607-EX-1596 | January 30, 2017   Page 4 of 13
                        The Indiana Unemployment Compensation Act

[11]   Indiana Code article 22-4, known as the Indiana Unemployment Compensation

       Act (“the Act”), was enacted to “provide for payment of benefits to persons

       unemployed through no fault of their own.” P.K.E. v. Review Bd. of Ind. Dep’t of

       Workforce Dev., 942 N.E.2d 125, 130 (Ind. Ct. App. 2011), trans. denied.

       Pursuant to the Act, an individual who meets the eligibility requirements of

       Indiana Code chapter 22-4-14 and is not disqualified by the exceptions in

       chapter 22-4-15 is eligible for benefits. Id. “An otherwise eligible individual can

       be disqualified from receiving benefits if he voluntarily left his employment

       without good cause[.]” Ind. State Univ. v. LaFief, 888 N.E.2d 184, 186 (Ind.

       2008) (citing Ind. Code § 22-4-15-1). A claimant’s entitlement to unemployment

       benefits is determined based upon the information that is available without

       regard to a burden of proof. P&P Home Servs., LLC v. Review Bd. of Ind. Dep’t of

       Workforce Dev., 53 N.E.3d 1232, 1234 (Ind. Ct. App. 2016) (citing Ind. Code §

       22-4-1-2(c)).


                                            Standard of Review

[12]   The Review Board reviews the ALJ’s decision for errors of fact, law, or

       procedure based on the record before the ALJ. P.K.E. v. Review Bd. of Ind. Dep’t

       of Workforce Dev., 942 N.E.2d 125, 129-30 (Ind. Ct. App. 2011), trans. denied

       (citing Ind. Code § 22-4-17-5(e)). The Review Board “may on [its] own motion

       affirm, modify, set aside, remand, or reverse the findings, conclusions, or orders

       of an administrative law judge[.]” I.C. § 22-4-17-5(e). As the ultimate finder of

       fact, the Review Board has wide discretion and freedom to decide any and all

       Court of Appeals of Indiana | Memorandum Decision 93A02-1607-EX-1596 | January 30, 2017   Page 5 of 13
       issues and may act independently on the evidence before it. P.K.E., 942 N.E.2d
129.


[13]   Here, the Review Board affirmed the ALJ’s findings and conclusions in whole.

       Decisions made by the Review Board are subject to review for legal error, but

       questions of fact determined by the Review Board are, absent limited

       exceptions, conclusive and binding. K.S. v. Review Bd. of Ind. Dep’t of Workforce

       Dev., 33 N.E.3d 1195, 1197 (Ind. Ct. App. 2015) (citing Ind. Code § 22-4-17-

       12(a)).


[14]   As explained by our supreme court in Chrysler Group., LLC v. Review Board of the

       Indiana Department of Workforce Development:


               Under Indiana’s Unemployment Compensation Act, “[a]ny
               decision of the review Board shall be conclusive and binding as
               to all questions of fact.” Ind. Code § 22-4-17-12(a) (2007). The
               Review Board’s conclusions of law may be challenged as to “the
               sufficiency of the facts found to sustain the decision and the
               sufficiency of the evidence to sustain the findings of facts.” Ind.
               Code § 22-4-17-12(f). Consistent with appellate review of other
               administrative adjudications, we categorize the Review Board’s
               findings three ways: (1) basic, underlying facts; (2) “ultimate
               facts” derived as inferences or conclusions from basic, underlying
               facts; (3) and conclusions of law.


               We review the Review Board’s findings of basic facts under a
               substantial evidence standard, and we neither reweigh the
               evidence nor assess its credibility. We consider only the evidence
               most favorable to the Review Board’s findings and, absent
               limited exceptions, treat those findings as conclusive and binding.
               Ultimate facts—typically mixed questions of fact and law—are
               reviewed to ensure the Review Board has drawn a reasonable
       Court of Appeals of Indiana | Memorandum Decision 93A02-1607-EX-1596 | January 30, 2017   Page 6 of 13
               inference in light of its findings on the basic, underlying facts.
               Where the matter lies within the particular expertise of the
               administrative agency, we afford the finding a greater level of
               deference. Where the matter does not lie within the particular
               expertise of the agency, however, the reviewing court is more
               likely to exercise its own judgment. Regardless, the court
               examines the logic of the inference drawn and imposes any rules
               of law that may drive the result. The Review Board’s conclusion
               must be reversed if the underlying facts are not supported by
               substantial evidence or the logic of the inference is faulty, even
               where the agency acts within its expertise, or if the agency
               proceeds under an incorrect view of the law.


               We are not bound by the Review Board’s conclusions of law,
               though [a]n interpretation of a statute by an administrative
               agency charged with the duty of enforcing the statute is entitled
               to great weight, unless this interpretation would be inconsistent
               with the statute itself.


       960 N.E.2d 118, 122-23 (Ind. 2012) (some citations and internal quotations

       omitted).


                                         Discussion and Decision

[15]   In the present case, Engel makes no claim that D.R. has not satisfied the

       eligibility requirements of chapter 22-4-14, nor does D.R. deny that he

       voluntarily left his employment. Thus, the only question before us is whether

       D.R. “voluntarily left the employment without good cause in connection with

       the work[.]” I.C. § 22-4-15-1(a). “Whether an employee leaves his employment

       without good cause in connection with the work is a question of fact to be

       determined by the Review Board.” Y.G. v. Review Bd. of Ind. Dep’t of Workforce


       Court of Appeals of Indiana | Memorandum Decision 93A02-1607-EX-1596 | January 30, 2017   Page 7 of 13
       Dev., 936 N.E.2d 312, 314 (Ind. Ct. App. 2010) (citing Indianapolis Osteopathic

       Hosp. Inc. v. Jones, 669 N.E.2d 431, 433 (Ind. Ct. App.1996)).


[16]   Voluntary unemployment is not generally compensable under the Act because a

       declared purpose of the Act is to provide benefits for persons unemployed

       through no fault of their own. Kentucky Truck Sales, Inc. v. Review Bd. of Ind. Dep’t

       of Workforce Dev., 725 N.E.2d 523, 526 (Ind. Ct. App. 2000). Thus the

       requirement that an employee who voluntarily leaves employment must do so

       for “good cause in connection with the work” if he wishes to receive

       unemployment benefits.


[17]   This “good cause” requirement means that the employee’s reason for

       terminating his employment must be job related and objective in character, and

       not consist of purely subjective, personal reasons. Id. “The Act will provide

       compensation only when demands placed upon an employee are so

       unreasonable or unfair that ‘a reasonably prudent person would be impelled to

       leave.’” Id. (quoting Marozsan v. Review Bd. of Ind. Employment Sec. Div., 429
N.E.2d 986, 990 (Ind. Ct. App. 1982)). Thus, in order to determine if good

       cause existed, the Review Board must determine first whether the individual’s

       reasons for abandoning employment would have compelled a reasonably

       prudent person under the same circumstances to quit, and then whether the

       individual’s reasons for leaving were objectively related to the employment.

       Brown v. Ind. Dep’t of Workforce Dev., 919 N.E.2d 1147, 1151 (Ind. Ct. App.

       2009).



       Court of Appeals of Indiana | Memorandum Decision 93A02-1607-EX-1596 | January 30, 2017   Page 8 of 13
[18]   Where an employee asserts that a reprimand or criticism represents good cause

       for leaving employment, we consider all of the circumstances surrounding the

       reprimand. Kentucky Truck Sales, 725 N.E.2d at 526. “If there are other factors

       involved, such as provocation brought on by unjust reprimands or other

       evidentiary factors that would have ‘strong influential effect upon the mind of

       the employee contributing to or causing him to voluntarily quit his

       employment,’” such contributing factors can, under the proper circumstances,

       be considered as good cause. Id. (quoting Marozsan, 429 N.E.2d at 990).


[19]   Here, Engel claims that the Review Board unreasonably concluded that D.R.

       quit for good cause. Given the highly deferential standard of review we apply to

       such matters, we cannot agree. The Review Board adopted the ALJ’s findings,

       which well document Mr. Engel’s frequent outbursts toward D.R., which

       involved him yelling and cursing1 at D.R. for little reason. Without repeating all

       of the facts as set forth above, we note that Mr. Engel called D.R. a narcissist,

       and stated that he lived in a “real, big fat part of the world, and the rest of the

       world is very skinny.” Tr. p. 14. He later “wildly” yelled at D.R. in front of

       other employees. He also ridiculed D.R. in front of other employees when D.R.

       was unable to read a blueprint, a task that several other employees were also

       unable to do. Also, as D.R. explained, such encounters with Mr. Engel were




       1
         Engel takes issue with the Review Board noting Mr. Engel’s use of profanity. Engel notes that D.R.
       testified that he did not remember Mr. Engel cursing at him. However, Mr. Engel himself admitted at the
       ALJ hearing that he frequently used profanity. From this, the ALJ and the Review Board could reasonably
       conclude that D.R.’s outbursts included profanity.

       Court of Appeals of Indiana | Memorandum Decision 93A02-1607-EX-1596 | January 30, 2017      Page 9 of 13
       not isolated incidents, and D.R. observed Mr. Engel berate other employees.

       Notably, Mr. Engel did not directly contradict any of D.R.’s testimony before

       the ALJ, other than to claim that he had not yelled. Given these facts and

       circumstances, we are in no position on appeal to second-guess the Review

       Board’s factual determination that D.R.’s reason for quitting — Mr. Engel’s

       continued verbal abuse — would have compelled a reasonably prudent person

       to quit under the same circumstances.

[20]   Engel’s citation to Richey v. Review Board, 480 N.E.2d 968, 970 (Ind. Ct. App.

       1985), is unavailing. In Richey, the Review Board made a factual finding that

       the employee quit for subjective, personal reasons and therefore did not quit for

       good cause. Id. at 971. On appeal, this court merely held that sufficient

       evidence supported the Board’s finding. Id. 971-72. Contrariwise, here the

       Review Board found that D.R. did have good cause to quit, and, as noted

       above, there was sufficient evidence to support this finding.


[21]   Furthermore, Richey is factually distinguishable from the present case. In Richey,

       merely one incident had occurred months before the employee quit in which the

       employee and her supervisor had “an exchange of words.” Id. at 971.

       Thereafter, the employee quietly “harbor[ed] sensitivity” over this incident and

       subjectively felt “uncomfortable.” Id. at 971-72. Accordingly, the Richey court

       held that, “Feeling uncomfortable in an employment situation is a specific

       enough finding to equate Richey's reasons for leaving as personal and subjective

       in nature; i.e., her reason was not for ‘good cause.’” Id.



       Court of Appeals of Indiana | Memorandum Decision 93A02-1607-EX-1596 | January 30, 2017   Page 10 of 13
[22]   In contrast, here, D.R. was subjected to repeated verbal abuse by Mr. Engel,

       and he did not sit idly and harbor his feelings for months. Instead, he directly

       confronted Mr. Engel and even went so far as to quit, only to be asked to return

       to work by Mr. Engel himself. When Mr. Engel’s coarse behavior continued,

       D.R. quit.


[23]   Engel also cites Kentucky Truck Sales, Inc. v. Review Board, 725 N.E.2d 523 (Ind.

       Ct. App. 2000), but we find this case too to be readily distinguishable. In

       Kentucky Truck Sales, Kiser, the employee, had a history of missing work and

       was warned that further attendance problems would subject him to discipline.

       Despite this warning, Kiser missed work on one day and reported an hour late

       the next day. When Kiser arrived at work an hour late, the foreman had been

       instructed not to assign him any work, and the shop manager yelled at him,

       accused him of lying, and referred to him as a “son of a bitch.” Id. at 525. Kiser

       told the foreman that he “didn’t have to listen to this s---,” and clocked out,

       falsely indicating on his time card that he had gone home sick. Id. (alterations in

       original). Kiser then did not return to work that week or the next and did not

       contact the employer. Kentucky Truck Sales then sent Kiser a letter notifying

       him that it had assumed that Kiser had voluntarily quit and to contact the

       employer if this were not the case. Kiser made no further contact with his

       employer other than to return his uniforms several weeks later. Kiser then

       applied for, and was denied, unemployment benefits. The ALJ reversed this

       initial decision and determined that Kiser had quit for good cause, and the

       Review Board affirmed.


       Court of Appeals of Indiana | Memorandum Decision 93A02-1607-EX-1596 | January 30, 2017   Page 11 of 13
[24]   On appeal, this court noted that Kiser had not filed an appellee’s brief and

       noted that the employer therefore needed only establish prima facie error in the

       Review Board’s decision. Id. at 525-26. Applying this lesser standard, we held

       that although Kiser’s reprimand may have been “indelicately presented,” in

       light of Kiser’s attendance record, it was not an unjustified reprimand that

       constituted “such provocation as to impel a reasonably prudent person to leave

       his employment.” Id. at 526.


[25]   Here, there is no suggestion that D.R. had a history of poor attendance. Indeed,

       when he did not show up to work after the November 2014 incident, it was Mr.

       Engel who called D.R. and requested that he return to work. Moreover, he was

       subjected to repeated verbal berating and humiliation by Mr. Engel in front of

       other employees. Accordingly, the holding of Kentucky Truck Sales does not

       convince us that we must reverse the factual determination of the Review Board

       that D.R. quit for good cause in connection with his work.


[26]   The same is true for Engel’s citation to Geckler v. Review Board, 244 Ind. 473, 193
N.E.2d 357 (1963), a case in which the employee quit because of one instance of

       being indelicately reprimanded. Again, here, D.R. was subject to repeated

       verbal harassment and humiliation. Unlike in Geckler, the Review Board did not

       find that D.R. was “nervous, temperamental, hypersensitive and subjective.”
244 Ind. at 477, 193 N.E.2d at 358.


[27]   Finally, Engel argues that D.R. had no medical evidence to support his claims

       of stress-related physical ailments, citing Y.G. v. Review Board, 936 N.E.2d 312


       Court of Appeals of Indiana | Memorandum Decision 93A02-1607-EX-1596 | January 30, 2017   Page 12 of 13
       (Ind. Ct. App. 2010). At issue in Y.G. was whether the Review Board had erred

       in determining that the employee did not qualify for benefits under Indiana

       Code section 22-4-15-1(c)(2), which provides that an employee who voluntarily

       quits is not disqualified for benefits if the unemployment is “the result of

       medically substantiated physical disability” and the employee “is involuntarily

       unemployed after having made reasonable efforts to maintain the employment

       relationship . . . .” Here, however, the Review Board did not conclude that

       D.R. was entitled to benefits based a medically-substantiated physical disability.

       It instead concluded that he was entitled to benefits under subsection 22-4-15-

       1(a) because he voluntarily left the employment with “good cause in connection

       with the work[.]”


                                                  Conclusion

[28]   The Review Board’s factual determination that D.R. voluntarily left his

       employment with good cause in connection with the work is supported by

       sufficient evidence in the record. Accordingly, we affirm the Review Board’s

       conclusion that D.R. is entitled to unemployment benefits.


[29]   Affirmed.


       Baker, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 93A02-1607-EX-1596 | January 30, 2017   Page 13 of 13